Clerke, J.
(dissenting). I shall consider this case as if it was properly entitled in the proceedings by which it was brought to this court. It is, in fact, an appeal from the decision of the Supreme Court in a certiorari, upon proceedings in a writ of habeas corpus directed to the sheriff of the county of Wayne, to bring before G-. W. Cowles, judge of the said county of Wayne, one Maria A. C. Wheeler, to inquire into the cause of her imprisonment. In those pro*55ceedings he made a certain decision which was taken to the Supreme Court by certiorari for review. The issuing of the writ was the commencement of a special proceeding, not an action, and should have been entitled, “ In the matter of the habeas corpus,” etc. The writ of certiorari, issued for the purpose of bringing the decision of the county judge into the Supreme Court for review there, was, in effect, an appeal from his decision, and did not constitute a cause of action against him. There was no claim or complaint against him, but the certiorari merely required, him to certify the proceedings arising under the writ of habeas corpus, to ascertain if the said decision was according to law. Tlie proceeding should, therefore, have retained the title which it had, or should have had, originally, namely, “ in the matter of the writ of habeas corpus,” etc.
I will now proceed with a summary of the facts:
October 15, 1866, Crowel and others recovered a judgment in the Supreme Court against Marinda Wheeler, a married woman, for $723.24. The place of trial was in Onondaga county. A transcript was duly docketed in Wayne county, where the said Marinda resided, and an execution was issued to the sheriff of that county, who returned it unsatisfied. The defendant was examined before a referee, under an order made by Mr. Justice Morgan, in proceedings supplementary to the execution. Upon the report of the referee, from which it appeared that the defendant had $900 in cash in her possession, Mr. Justice Morgan made an order, requiring her to pay the amount of the judgment and $40, costs, within ten days, or that, in default thereof, an attachment issue against her. She appealed from this order to the General Term, where it was affirmed. The question involved in that appeal was, whether an order of that nature could be issued against a woman. As there has been no appeal to this court from that order, the question cannot be entertained in the present appeal. The order was duly served upon the said Marinda, and, upon her refusal to comply, a writ was issued, commanding the sheriff to attach her, and commit her to the county jail, and detain her there in close custody, until she should *56comply with said order. She was, accordingly, arrested and committed to the county jail. The county judge granted a habeas corpus, directed to the sheriff; and upon the return showing these facts, decided that said Marinda was entitled to the liberty of the jail, upon executing the proper bond; and he ordered her discharge from close custody upon executing such a bond. A certiora/ri, as we have seen, was sued out of the Supreme Court to reverse this order of the county judge; the plaintiffs in the judgment contending, that the defendant was not entitled to the jail liberties, and that Judge Cowles had no jurisdiction to discharge her from close custody. The Supreme Court affirmed the order of the county judge. From this order of the General Term, an appeal has been taken to this court.
In section 4 of the title of the Revised Statutes relating to contempts to enforce civil remedies (2 R. S. 535 marginal; 3 id.' 850 5th ed.), it is provided: “When any rule or order of a .court shall have been made for the payment of costs, or any other sum of money, and proof by affidavit shall be made of the personal demand of such sum of money, and of a refusal to pay it, the court may issue a precept to commit the person so disobeying to prison, until such sum, and the costs and expenses of the proceeding be paid; ” and in the next section, it is provided: “ In all cases, other than that specified in the last section, the court shall either grant an order on the accused party to show cause, at some reasonable time, why he should not be punished for the alleged misconduct; or shall issue an attachment to arrest such party, and bring him before such court to answer for such misconduct.” The order to show cause and the attachment mentioned in this last section, are merely preliminary to an inquiry, by affidavits or interrogatories, to enable the court to determine whether the accused is guilty of the alleged misconduct; and it is only after such inquiry that the decision is final.
The order, to wit, “ ordered by Mr. Justice Morgan, requiring the sheriff to commit Marinda 0. Wheeler to close custody,” was not issued in conformity with this latter section. There was no order to show cause, as in Brush v. Lee, nor *57was there any such attachment as the section contemplates; for this section provides, that “the sheriff shall bring the accused before the court to answer for such misconduct.” It is, therefore, as I have said,- merely preliminary. But the process in this case is conclusive, ordering the sheriff not to bring the accused before the court for further inquiry and for final adjudication; but it directs him to commit her and detain her in close custody until she shall comply with the order. The process, therefore, if allowable at all, is issued by virtue of section 4, of the title to which I have referred. Is this section applicable to orders made in proceedings supplementary to the execution ? It certainly was applicable in all cases possible at the time this section of the Revised Statutes was adopted j and, if, in a proceeding by creditor’s bill under the former practice, it was ascertained that the judgment debtor had any specific sum of money which he refused to deliver to the receiver, the Court of Chancery would, I think, have proceeded against him under this section. By section 302 of the Code of Procedure, it is provided, if any person disobey an order of the judge or referee duly served, such person may be punished by the judge as for contempt; so that by this provision, it was contemplated the accused was liable to the same mode of punishment, to which persons were liable, previous to the Code, for similar disobedience. I think, therefore, that this process was properly issued in conformity with section 4, of title 13, relating to proceedings as for contempts, etc. The only question that can arise is, whether a person, committed under this section, is entitled to the jail liberties. There are two decisions by the late chancellor of this State, which settle this question. I am not aware that they have ever been disturbed or even disputed. They seem to be based on a long current of decisions in England. (Van Wezel v. Van Wezel, 3 Pai. 38; The People v. Bennett, 4 id. 282.) It is there held, that the precept or attachment, under the said section, is a mere substitute for an execution against the body. In the last mentioned case, the chancellor says: “ Where a rule or order of this court has been made, requiring a party to pay the costs of any pro*58ceedings or other sum. of money, and he is committed for not paying the same in conformity with the 4th section of the Eevised Statutes, which relates to proceedings as for contempts to enforce civil remedies, and to protect the rights of parties in civil actions, he is in execution in a civil action, or on attachment -for not paying the same directed to be paid. In such case he is entitled to the jail liberties.” “ But,” he adds, “ the provisions of the Eevised Statutes relative to the jail liberties, etc., do not extend to the case of a party who is committed for the non-payment of a fine, imposed upon him as a punishment for a contempt of the court.” In other words, if the proceedings are under section 5, as was the case in Brush v. Lee, the defendant is not entitled to the jail liberties; but if the proceedings are under section 4, as in the case before us, the defendant is entitled to them. The order of the county judge is, consequently, correct.
The order appealed from should be affirmed with costs.
Hunt, Ch. J., and Grover, Mason, Miller, Bacon and Dwight, JJ., concurred in the final conclusion of--Wood-ruff, J., but were of opinion that the party committed was not entitled to the liberties of the jail.
Order of the Supreme Court, and of the county judge, reversed, without costs.